Citation Nr: 1805136	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 21, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990, from February 1991 to March 1991, and from March 2000 to June 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2017.  This case was previously before the Board in April 2017.  

The Veteran is currently in receipt of a 100 percent evaluation for his lumbar spine disability and entitlement to special monthly compensation (SMC), effective October 21, 2011.  Therefore, the Board finds that any question of entitlement to TDIU since October 21, 2011 has been rendered moot in this case, and the Board has recharacterized the issue on appeal accordingly.   


FINDING OF FACT

Prior to October 21, 2011, the Veteran was employed full-time and earned income in excess of the poverty threshold.


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU prior to October 21, 2011 have not been met in this case.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Veteran filed his claim for TDIU on October 24 2007.  The Veteran's service connected disabilities include neurogenic bladder syndrome, degenerative disc disease of the lumbar spine, degenerative joint disease and strain of the right hip, plantar fasciitis of the right foot, benign positional vertigo of the left posterior canal, lumbar radiculopathy of the right lower extremity, left plantar fasciitis, hearing loss, erectile dysfunction, tinea pedis of the right foot, limited extension of the thigh, a surgical scar, and posttraumatic stress disorder (PTSD).  Prior to October 31, 2007, the Veteran's neurogenic bladder syndrome was rated as 40 percent disabling, and the Veteran's combined rating totaled 70 percent.  Additionally, the Veteran was awarded service connection for PTSD on October 31, 2007, and assigned a 70 percent evaluation as of that date.  Accordingly, throughout the appeal period, the Veteran met the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  

Consequently, the only remaining question is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to October 21, 2011.  

In May 2008, the Veteran's former employer reported that the Veteran was currently employed full-time with the agency as a police officer, and had been since October 2005.  Additionally, in November 2017, the Veteran's former employer reported that the Veteran was employed full-time with the agency from October 2005 through May 25, 2013, and earned over $35,000 per year.  

Although this evidence indicates the Veteran was working full-time during the entire relevant appeal period, the Veteran asserted at his January 2017 hearing that this work should not be considered substantially gainful employment.  Specifically, he asserted that during the relevant appeal period, he had employment problems associated with his PTSD, could not hold on job for long periods of time, and had to be placed on administrative leave on more than one occasion.  Additionally, he stated his employer had to send him to various jobs, and eventually would just send him home with pay to keep him away from everyone.  

In adjudicating claims for TDIU, marginal employment shall not be considered to be substantially gainful employment.  Thus, a TDIU may be awarded in such instances.  Marginal employment generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Where reasonably raised by the facts of a particular case, the Board must address the issue of whether the Veteran's ability to work might be limited to marginal employment and, when appropriate, explain why the evidence does not demonstrate that the Veteran is incapable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).  

The VBA Live Manual has defined "substantially gainful employment" as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where a veteran resides.  It suggests a living wage.  See M21-1, Live Manual, Part IV, Subpart II, Chapter 2, Section F, Topic 1, Block c (change date November 9, 2015).  

According to the U.S. Department of Commerce, Bureau of the Census, the poverty threshold from 2007 to 2012 for one person under the age of 65 ranged from $10,590 a year to $11,720 a year.  See M21-1, Live Manual, Part IV, Subpart II, Chapter 2, Section F, Topic 9, Block b (change date April 20, 2016).  However, the Veteran's income from October 2005 to 2013 was over $35,000-over double the amount of the poverty threshold during those years.  Therefore, as his earned income far exceeded the poverty threshold during the entire relevant appeal period, the Veteran does not qualify for marginal employment on that basis.  38 C.F.R. § 4.16(a).  

However, marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  38 C.F.R. 4.16(a).  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  In this case, the totality of the evidence does not establish that the Veteran's employment at Ft. Benning prior to October 21, 2011 constituted a protected environment such as a family business or sheltered workshop.  

The evidence of record shows the following: In September 2007, a memorandum from the Veteran's employer at the time indicated that the Veteran was not medically fit to perform the essential physical functions of his job as a police officer, and the Veteran received a letter notifying him that it was proposed he be removed from his position.  However, in May 2008, a subsequent memorandum stated that the September 2007 proposed removal had been cancelled, and the Veteran could continue his employment.  

In August 2010, a VA counselor stated that the Veteran had severe PTSD symptoms, and while he was currently employed as a civil service worker, he was sometimes allowed to sleep in his office.  In February 2011, the VA counselor stated the Veteran only had a limited job as a contractor; however, the Veteran reported in a February 2011 VA treatment note that he continued to work the night shift four days per week.  

In April 2011, a memorandum from the Veteran's employer stated the Veteran was not able to perform the physical requirements of his job as a police officer, and in May 2011, it was again proposed that the Veteran be removed from his position.  An administrative note dated June 2011 from the Veteran's physician asked for the Veteran to be excused from work from June 7, 2011 through July 8, 2011 due to illness.  Moreover, a statement from the Veteran's treating physician stated the Veteran had been under his professional care for his back disability since September 2011, and could return to work in December 2011.  

In November 2017, the Veterans' former employer provided a breakdown of the Veteran's employment from October 2007 to May 2013.  He provided the following information: the Veteran performed the job as a 911 dispatcher for two and a half years, but as he was unable to perform the annual physical ability test, he was removed and sent to work as a police officer.  However, due to an altercation with his supervisor, he was removed from this position, and provided a job in the library.  The Veteran was then moved from the library to the Civilian Liaison office, because his supervisor felt intimidated by his appearance.  Next, the Veteran was moved to a different division due to supervisors and co-workers complaining about his job performance.  The Veteran was then sent to work with the game warden, but was removed from this position as he was not able to carry a weapon.  Subsequently, he was sent to work in the gym where he performed several different jobs, until he was moved to a position working at the motor pool.  However, due to his appearance, lack of shaving, work performance, and failure to work well with others, the Veteran was placed on paid administrative leave for 12 months, and was subsequently terminated in May 2013.  

Based on the above, the Board cannot find that the Veteran's employment prior to October 21, 2011 constituted marginal employment.  While the evidence does show that the Veteran had both physical and mental limitations that interfered with his employment, the Veteran's employer was always able to move the Veteran to a different full-time position that accommodated his limitations, and he was paid at a normal rate.  Although the evidence showed the Veteran was excused from work from June 7, 2011to July 8, 2011 and from September 2011 to December 2011 due to his service-connected disabilities, there is no indication that these absences caused the Veteran to be terminated from his current position.  Moreover, the Board notes that the term "sheltered workshop" is not defined in the regulations, but the Department of Labor defines a sheltered workshop as a center that has historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities.  See U.S. Department of Labor, Wage and Hour Division (available at https://www.dol.gov/whd/FOH/ch64/64k00.htm).  The Veteran's situation does not meet those criteria.  There is no indication that the accommodations provided to the Veteran were part of a program of rehabilitation services or training.  

Therefore, the Board finds that a TDIU prior to October 21, 2011 is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to TDIU prior to October 21, 2011 is denied.  




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


